Citation Nr: 1708004	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970, from September 1986 to July 1987, from March 2003 to May 2004, and from July 2006 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The decision granted service connection for PTSD, evaluated as 30 percent disabling, effective November 6, 2007.

In a March 2009 rating decision, the RO increased the assigned disability rating from 30 percent to 50 percent throughout the entire period on appeal.  However, because the increased disability rating assigned is not the maximum rating available, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a November 2015 decision, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  A Joint Motion for Partial Remand (JMR) was filed and on December 9, 2016, the CAVC issued an Order vacating the November 2015 Board decision and returned the case to the Board for action consistent with the JMR.


FINDINGS OF FACT

For the entire period since the effective date of service connection, the Veteran's PTSD has been manifested by deficiencies in most of the areas of work, school, family relations, judgement, thinking and mood.



CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a disability rating of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA had not duty to provide additional notice, because the initial rating is downstream from the initial grant of service connection, and the underlying claim has been substantiated.  .

The Veteran's service and VA treatment records, and SSA records have been obtained. The Veteran has not identified or provided authorization to obtain any additional, outstanding records.

In addition, VA afforded the Veteran a VA examination addressing the severity of his PTSD in January 2008, May 2009, May 2012, and April 2015.  The Board finds these examinations are adequate to adjudicate this claim for an increased rating because the examination reports are based on a review of the record and examination of the Veteran, and they address the relevant rating criteria allowing the Board to make a fully-informed decision.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has fully satisfied its duties to notify and assist. 




II. Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the appellant's favor. 38 C.F.R. § 4.3. 

When an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, VA has a duty to consider the possibility of assigning staged ratings during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is evaluated under the general rating formula for mental disorders. See 38 C.F.R. § 4.130, DC 9411 (2016).  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443. The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment. Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. The Court further held that, assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a). 

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected PTSD is rated as 50 percent disabling throughout the period on appeal.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  

In this case, the pertinent evidence includes VA examination reports, as well as VA treatment records, and SSA records.

Early VA treatment records demonstrate that between June 2006 and December 2007, the Veteran reported occasional nightmares, night sweats, and sleep impairment.  He also experienced anxiety, varying degrees of depression, avoidance, and detachment.  During this period of time, treatment providers noted that he was well-groomed, cooperative, and alert.  He displayed normal speech, a logical thought process, good judgment, and no psychotic thinking.  They also noted a lack of hallucinations or irrational fears.  The Veteran reported experiencing hypervigilance and occasionally losing interest in activities.  His mood varied between dysthymic and euthymic.  He reported no suicidal or homicidal ideation, except for a September 2007 record that notes ideation of harming his commander, with no accompanying plan or intent.

In February 2006, the Veteran complained of feeling angry and irritable.  In July 2007, he reported violent behavioral tendencies.  Additionally, in December 2007, his weapon was taken away for losing his temper with his commanding officer.

The Veteran first underwent VA examination in connection with his service-connection claim for PTSD in January 2008.  He reported that he was married and had a good relationship with his wife.  He occasionally participated in social relationships, activities, and leisure pursuits.  The examiner noted that the Veteran's speech was lethargic and slow.  He was cooperative and friendly, with a normal affect and depressed mood.  The examiner reported that his attention was intact and that he had an unremarkable thought process.  

The Veteran did not experience delusions and was able to understand the outcomes of his behavior.  He did not have inappropriate, obsessive, or ritualistic behavior, nor did he suffer from panic attacks.  He denied having homicidal or suicidal thoughts.  Additionally, the Veteran had good impulse control and could maintain his own personal hygiene and activities of daily living.  His remote and immediate memory were normal, but his recent memory was mildly impaired.  He suffered from recurrent and intrusive distressing recollections and dreams, as well as difficulty falling or staying asleep.  He avoided stimuli associated with his trauma, and was hyper vigilant with an exaggerated startle response.  He also had a diminished interest and feelings of detachment.  

The examiner opined that the Veteran had significant distress or impairment in social, occupational, or other areas of functioning due to frequent, chronic, moderate PTSD symptoms with no periods of remission.  However, the examiner noted that he was previously employed full time in the same job for more than 20 years, with no time lost from work.  The examiner assigned a GAF score of 60, and opined that the Veteran had reduced reliability and productivity due to PTSD.

In a June 2008 questionnaire completed in conjunction with the Veteran's claim for SSA disability benefits, his wife reported that the Veteran did not "clean up" as he used to and sometimes had to be reminded to bathe.  She stated that he had no difficulties getting along with others, but didn't visit others often.  She reported that he did not like crowds or a lot of noise and had some memory problems.  During a June 2008 interview conducted in conjunction with his SSA claim, the Veteran stated that loud noises startled him and put him in "fear mode."  

He did not like to drive, as it reminded him of experiences looking for explosive devices during his military service.  He reported that he had a bad temper that occasionally scared others.  He asserted that he had trouble with memory and concentration, and that he did not get along well with authority figures.  He added that he did not handle stress or changes in routine well, and experienced sleep impairment.  The Veteran attended church three times per week and gardened regularly.  

A June 2008 VA treatment record shows that the Veteran reported flashbacks two to three times per week, as well as nightmares two to three times per month.  He experienced hypervigilance, depression, and was easily startled.  He stated that he thought he would be "better off dead" between four to five times per week.  The treatment provider noted that the Veteran was well-groomed and displayed normal speech, a depressed mood, appropriate affect, a linear thought process, and good judgment.  He reported no suicidal or homicidal ideation.  

In September 2008, a VA social worker noted that the Veteran and his wife had one son, two daughters, and eight grandchildren whom they saw regularly.  Additionally, in a September 2008 group therapy session, he reported experiencing difficulty controlling his behavior in the past 30 days.

At an October 2008 vocational rehabilitation appointment, the Veteran stated that he had difficulty maintaining his job with the National Guard due to his quick temper, but was never fired as a result.  He also reported difficulty while driving in traffic.  Additionally, he became tense and anxious around other people and was quick to react with unprovoked outbursts.  The Veteran believed that his PTSD adversely affected his job, family, and ability to socialize with friends.

A November 2008 VA treatment record noted improvement in the Veteran's depression, sleep, temper, and concentration.  No suicidal or homicidal ideation was reported.  He experienced weekly flashbacks and nightmares, as well as hypervigilance, irritability, and an exaggerated startle response.  The Veteran continued to experience a suspicion that VA had "botched" his recent surgery and was lying to him.  No hallucinations were reported.  The treatment provider noted that he was well-groomed and cooperative, while displaying normal speech, appropriate affect, depression, mild paranoid ideation, alertness, as well as good insight and judgment.  

Between January and March 2009, VA treatment records indicate varying levels of depression, as well as irritability and hypervigilance.  The Veteran reported that his temper was improving (with minimal outbursts), as well as his concentration.  He continued to suspect that his prior surgery had been "botched" by the VA and reported fearing danger one to two times per month.  He was experiencing weekly flashbacks and nightmares, but denied suicidal or homicidal ideation.  Treatment providers noted that he was well-groomed and displayed normal speech, a depressed mood, mild paranoid ideation, fair judgment and insight, and no hallucinations.  Specifically, in March 2009, the Veteran reported that he was working with the American Legion in his area to continue being of service and had planned an upcoming cruise with his wife.  The treatment provider noted that he was expressive and warm, but not animated during the appointment.

In May 2009, the Veteran underwent a VA psychological examination.  He described symptoms including nightmares, intrusive thoughts, difficulty sleeping, irritability and outbursts of anger, hypervigilance, an exaggerated startle response, feelings of detachment, avoidance behaviors, as well as a diminishing interest in activities.  He also reported relationship difficulties with his wife and denied social relationships or leisure activities.  The examiner noted that he was well-groomed, lethargic, depressed, cooperative, friendly, and displayed persistent delusions.  There was no evidence of hallucinations, homicidal or suicidal thoughts, obsessive or ritualistic behavior, panic attacks, episodes of violence, memory problems, or inappropriate behavior.  The examiner also noted good impulse control and no evidence of problems with daily living.  The Veteran was assigned a GAF score of 60.  

It was noted that he had retired in 2008 due to eligibility by age or duration of work. The examiner concluded that he displayed moderate social and occupational impairment due to PTSD.  It was further noted that there was no evidence of total occupation and social impairment due to PTSD, nor deficiencies in judgment, thinking, family relations, work, mood or school.  There was, however, reduced reliability and productivity due to PTSD symptoms including avoidance behaviors, hypervigilance, and an exaggerated startle response. 

A July 2009 VA treatment record noted that the Veteran reported an improvement in sleep, no change in the level of his depression, weekly temper outbursts, some marital conflicts, as well as an improvement in his anxiety.  He was not experiencing hallucinations and no longer believed VA had botched his prior surgery.  He no longer had any passive thoughts relating to death and no homicidal intent.  He reported taking care of his grandchildren on a regular basis.  

VA treatment records from September 2009 and November 2009 indicated an improvement in his delusions and anxiety, as well as minimal temper outbursts.

VA treatment records from January 2010 to April 2011 contain the Veteran's reports of depression, a few minor marital conflicts, occasional nightmares, occasional passive thoughts about death, weekly flashbacks (occasionally with voices) and nightmares, varying degrees of anxiety, and weekly panic episodes.  He reported feeling as though the government was watching him at times, but he denied perceptual disturbances.  Treatment providers noted some paranoid ideation that, ultimately, improved over time.  He was noted to display good hygiene, a logical thought process, normal speech, blunted affect, dysphoric mood, no homicidal or suicidal intent, alertness, and cooperation.  Notably, in April 2010 and April 2011, the Veteran reported feeling irritable and having angry outbursts.  He was assigned a GAF score of 50 in January 2011 and April 2011.

A May 2011 VA treatment record shows the Veteran reported feelings of sadness due to a recent tornado in the area, as well as an increase in nightmares.  He stated that he had volunteered to assist with relief efforts.  The treatment provider found no evidence of psychotic symptoms.  He was noted to appear nervous, as he was constantly wringing his hands.  He was assigned a GAF score of 50.   He displayed good hygiene, normal judgment, slow speech, blunted affect, dysphoric mood, no homicidal or suicidal intent, alertness, and cooperation.

In September 2011, VA treatment records initially demonstrated an element of paranoia, as the Veteran reported feeling as thought VA was spying on him.  He described difficulty sleeping and feeling agitated.  He believed that his phones had been tapped, that there were cameras in the woods, and helicopters were flying overhead.  However, his psychotic symptoms were noted to have improved with time.  He reported no suicidal or homicidal ideation.  He displayed good hygiene, slowed speech, cooperation, blunted affect, normal judgment, a logical thought process, alertness, a depressed mood, and some psychomotor retardation.  

In December 2011, the Veteran reported that he had reasoned through his paranoia and was having a "pretty good month," with very mild delusions.  He was consistently assigned a GAF score of 50.  

In a February 2012 VA treatment record, the Veteran reported that his mood had been "okay," and he had been sleeping better.  His paranoia was reportedly "better," as he didn't feel as if someone was watching him.  He was spending time hunting squirrels, working on farm equipment, and being with his grandchildren.  He denied suicidal and homicidal intent.  He displayed good hygiene, cooperation, a logical thought process, normal judgment, normal insight, dysphoric mood, normal speech, and alertness.  He did not display any psychotic symptoms.

In April 2012, the Veteran underwent a neuropsychological evaluation.  He reported that after discharge in 1970, he had worked as a machine operator at 3M Corporation until 1974.  He was then employed for about 11 years in coal mines until he became a full time employee for the National Guard in 1986.  He was a unit administrator for the National Guard for 10 years and then worked as a mechanic in the National Guard for another 12 years until his retirement at age 60.  

He also stated that he lived with his wife and had been married to her since 1966.  He admitted to past problems with anger, but felt that his anger had become well-controlled by medication.  He denied any suicidal or homicidal ideation but reported excessive fatigue.  Ultimately, no significant cognitive disorder was found.  

An April 2012 VA treatment record notes the Veteran's reports of feeling depressed over the previous two weeks, in addition to difficulties with balance and some memory problems.  He reported no paranoid thoughts and no suicidal or homicidal intent.  He was assigned a GAF score of 50.  

The Veteran again underwent VA examination in May 2012.  The examiner noted that he displayed a depressed mood, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran continued to have recurrent distressing dreams and recollections and avoided activities.  He also had a markedly diminished interested and feelings of detachment or estrangement, as well as difficulty concentrating.  No irritability or outbursts of anger were reported. The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 56.

A May 2012 VA treatment record noted that the Veteran stated that he did not feel paranoid and the treatment provider found him to be well-grounded in reality.  His intelligence and memory abilities were normal per recent neuropsychological testing.  His vivid flashbacks and hallucinations were attributed to a recent fever.  He also reported experiencing low energy, fatigue, and concentration difficulties.  No suicidal or homicidal intent was noted and the Veteran was assigned a GAF score of 50. 

A July 2012 VA treatment record shows that the Veteran reported some nightmares and occasional anger, as well as a depressed mood.  He denied suicidal or homicidal ideation.  The treatment provider observed no psychotic symptoms, a logical thought process, alertness, good hygiene, normal speech, a dysphoric mood, and normal judgment.  The Veteran was noted to be pleasant and friendly. He stated that he enjoyed gardening and was looking forward to hunting season.  No risk factors for suicide were noted; and he was assigned a GAF score of 55.

During an August 2012 neurology consultation, the Veteran reported experiencing nightmares, moderate to severe depression, as well as occasional forgetfulness.

In October 2012, a VA treatment record noted that the Veteran was experiencing poor sleep, distressing dreams, troubling memories of his service in Vietnam, as well as depression.  The treatment provider observed that he appeared calm, relaxed, pleasant, and friendly.  He displayed a blunted affect, but smiled appropriately.  No suicidal or homicidal ideation was reported.  The treatment provider noted good hygiene, cooperation, alertness, slowed speech, dysphoric mood, normal judgment, no psychotic symptoms, and psychomotor retardation.  No risk factors for suicide were observed.  The Veteran was assigned a GAF score of 55.

During VA treatment in April 2013, the Veteran reported distressing dreams, as well as an improvement in his anger.  He also reported a period of depression during the previous month, but believed it was weather-related, as he felt better when the weather improved.  He did not feel depressed and spent his time gardening outside.  He stated that his wife was supportive, and discussed upcoming trips and his new motorcycle.  The treatment provider noted him to be friendly and pleasant, while demonstrating cooperation, alertness, a linear thought process, normal speech, a dysphoric mood, and normal judgment.  No hallucinations, paranoia, or evidence of psychosis were observed or reported.  Similarly, no suicidal or homicidal ideation was reported.  No risk factors for suicide were observed.  He was assigned a GAF score of 60. 

An October 2013 VA treatment record noted that the Veteran reported becoming very aggressive, specifically resulting in arguments with his wife.  He experienced nightmares, flashbacks, and difficulty sleeping. He felt as though someone was watching him and would occasionally hear voices.  The treatment provider noted that he appeared calm, relaxed, pleasant, and friendly.  No suicidal or homicidal ideation was reported.  The treatment provider further noted a blunted affect, cooperation, alertness, normal speech, dysphoric mood, a logical thought process, and normal judgment.  No risk factors for suicide were observed.

A November 2013 VA treatment record notes that the Veteran reported no aggressive behaviors.  He was experiencing symptoms such as nightmares, flashbacks, difficulty sleeping, and occasionally heard voices.  He stated that he hadn't felt as irritable, his paranoia had improved, and there was less interpersonal strain with his wife.  The treatment provider noted that he was pleasant, friendly, and displayed a flat affect, but occasionally smiled.  He denied suicidal or homicidal ideation.  The treatment provider noted good hygiene, cooperation, alertness, normal speech, dysphoric mood, a logical thought process, normal judgment.  No risk factors for suicide were observed.

A February 2014 VA treatment record notes that the Veteran displayed a depressed mood and blunted tone.  However, he appeared calm, relaxed, pleasant, and was able to make jokes and smile.  He stated that he had enjoyed deer hunting season and planned to take care of his wife.  He reported experiencing ongoing paranoia, hypervigilance, and felt that people were after him.  He denied suicidal or homicidal ideation.  The treatment provider noted that he demonstrated good hygiene, cooperation, alertness, normal speech, dysphoric mood, and normal judgment.  No risk factors for suicide were observed.

A May 2014 VA treatment record indicated that the Veteran reported symptoms including low energy, a melancholy mood, hypervigilance, fatigue, as well as feelings of concern about his son's deployment to Iraq.  He also stated that he was sleeping well and that his wife was doing well. He continued to feel as though someone was watching him.  No suicidal or homicidal ideation was reported.  The treatment provider noted that the Veteran was well-groomed, calm, relaxed, pleasant, and friendly, despite a blunted affect.  He displayed a logical thought process, cooperation, alertness, slowed speech, a dysphoric mood, and normal judgment.  The treatment provider noted that he was well-grounded in reality.  No risk factors for suicide were noted.  

In an August 2014 VA treatment record, the Veteran reported symptoms including nightmares, periods of depression, difficulty sleeping, paranoid ideation (feeling as though someone was watching him), and a lack of interest in leisure activities.  He stated that he and his wife were taking care of his son's children.  No suicidal or homicidal ideation was reported.  He appeared calm, relaxed, pleasant, and friendly.  The treatment provider noted good hygiene, blunted affect, a logical thought process, alertness, cooperation, slowed speech, normal judgment, and a dysphoric mood.  The Veteran was noted to be well-grounded in reality.  No risk factors for suicide were observed.

The Veteran most recently underwent a VA examination in April 2015.  He reported experiencing dissociative reactions in which he felt or acted as if the traumatic events he had experienced were recurring.  He continued to avoid external reminders of his trauma.  

The examiner noted that the Veteran had persistent and exaggerated negative beliefs or expectations about himself and others, while experiencing feelings of detachment.  He purportedly demonstrated irritable behavior and angry outbursts with little or no provocation typically expressed as verbal or physical aggression toward people or objects.  He suffered from a depressed mood, anxiety, fatigue, a change in appetite, and had a flattened affect.  He reported that he remained married to a supportive spouse, attended church, and enjoyed hunting and fishing.  

The examiner also noted that the Veteran's PTSD treatment over the past 12 months had been minimal with minimal complaints, indicating stability in the severity of his PTSD.  The examiner further noted that the Veteran was sure that the government was watching him.  He opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Analysis

A higher initial rating is warranted if the service connected disability is manifested by symptoms that cause deficiencies in most of the areas of work, school, family relations, judgement, thinking and mood.

The Veteran has had deficiencies in work throughout the appeal period.  The GAFs of 50 contemplate an inability to keep a job, while the GAFS of 60 envision some deficiencies in work.  Prior to the effective date of the TDIU in 2008, he had reported on-the-job difficulties.  He has not attempted schooling, but given the work deficiencies, it is likely he would also have difficulties with schooling.

He has also had deficiencies in mood.  This is evidenced by his ongoing depression, significant problems with anger, and wish that he was dead.  He has also had deficiencies in judgement and thinking in that he has exhibited paranoid thinking that has at times been described as psychotic.

The Veteran has also frequently been assigned a GAF of 50, which closely parallels the criteria for a 70 percent rating.  Although the Veteran does not appear to have deficiencies in the area of family relations, he does have deficiencies in most of the areas needed for a 70 percent rating.

A rating higher than 70 percent requires total social and occupational impairment.  The Veteran has not been shown to have symptoms that approximate total social impairment.  He has remained married for decades and has maintained good relationships with his children and grandchildren.  His spouse reported in the course of his claim for SSA benefits that the Veteran has been able to maintain social relationships.

The Veteran's occupational and social impairment does not show that it results in deficiencies in most areas of his life. It is also significant that other than possible impaired impulse control and irritable outbursts, he does not have any of the diagnostic criteria mentioned for a 70 percent rating or 100 percent rating.

In assessing the severity of the disability under consideration, the Board has looked to the impact of the psychiatric symptoms regardless of whether they are described in the examples of those that warrant specific ratings. 

The Board has considered the competent lay assertions regarding the symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, the criteria needed to support a higher rating require medical findings that are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As such the lay assertions are not considered to be more persuasive than the objective medical findings which, as indicated above, do not support the assignment of a higher rating at any point pertinent to this appeal.  In this case, the lay statements made in association with this claim have been informative and instrumental in showing how PTSD has affected the Veteran and his family.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with deficiencies in most areas is not established, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent at any time during the pendency of the appeal.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1) (2016). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule. The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, his psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra. There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has been granted a TDIU on and after June 7, 2008.  As the record reflects that the Veteran was employed prior to that date, and the Veteran does not assert otherwise, the Board finds the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


